COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00397-CV


Fabian Thomas                             §    From the 431st District Court

                                          §    of Denton County (2010-61789-393)
v.
                                          §    July 18, 2013

Denise Daniel                             §    Opinion by Justice Gabriel




                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Fabian Thomas shall pay all costs of this

appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel